UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-7837



LARRY S. WILLIAMS-EL,

                                              Plaintiff - Appellant,

          versus

JAMES DUNNING, Sheriff, Alexandria Detention
Center; RICHARD R. RUSCAK, Undersheriff,
Alexandria Detention Center; DEBRA L. PIERSON,
Captain of Security, Alexandria Detention
Center; JOHN L. GRIGGS, Captain for Inmate
Service, Alexandria Detention Center; SERGEANT
REYNOLDS, Watch Commander (A-1), Alexandria
Detention Center; DEPUTY JACOBSON (A-1),
Alexandria Detention Center,

                                             Defendants - Appellees,

          and


C. S. CHAPMAN, Deputy, (A-1), Alexandria
Detention Center; EDWARD MURRAY, Director for
the Department of Corrections,

                                                          Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Robert E. Payne, District Judge.
(CA-93-698-N)


Submitted:   March 21, 1996                 Decided:   April 10, 1996
Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Larry S. Williams-El, Appellant Pro Se.   Jack L. Gould, Fairfax,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

     Appellant noted this appeal outside the thirty-day appeal

period established by Fed. R. App. P. 4(a)(1), failed to obtain an

extension of the appeal period within the additional thirty-day

period provided by Fed. R. App. P. 4(a)(5), and is not entitled to

relief under Fed. R. App. P. 4(a)(6). The time periods established
by Fed. R. App. P. 4 are "mandatory and jurisdictional." Browder v.
Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting

United States v. Robinson, 361 U.S. 220, 229 (1960)). The district

court entered its order on Oct. 4, 1995; Appellant's notice of

appeal was filed on Nov. 15, 1995. Appellant's failure to note a

timely appeal or obtain an extension of the appeal period deprives
this court of jurisdiction to consider this case. We therefore dis-

miss the appeal. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                3